13-42706-rk   Doc   FILED 07/03/19   ENTERED 07/03/19 15:07:57   Page 1 of 6
13-42706-rk   Doc   FILED 07/03/19   ENTERED 07/03/19 15:07:57   Page 2 of 6
13-42706-rk   Doc   FILED 07/03/19   ENTERED 07/03/19 15:07:57   Page 3 of 6
13-42706-rk   Doc   FILED 07/03/19   ENTERED 07/03/19 15:07:57   Page 4 of 6
13-42706-rk   Doc   FILED 07/03/19   ENTERED 07/03/19 15:07:57   Page 5 of 6
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                               YOUNGSTOWN DIVISION

 In Re:                                            Case No. 13-42706-rk

 Martin C. Thomas
                                                   Chapter 13
  aka Martin Thomas

 Debtor.                                           Judge Russ Kendig

                                 CERTIFICATE OF SERVICE

I certify that on July 3, 2019, a true and correct copy of this Response to Notice of Final Cure
Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Bruce R Epstein, Debtor’s Counsel
          epsteinlaw@sbcglobal.net

          Michael A. Gallo, Chapter 13 Trustee
          mgallo@gallotrustee.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Martin C. Thomas, Debtor
          4951 Canfield Road
          Canfield, OH 44406-9325
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




  13-42706-rk       Doc     FILED 07/03/19       ENTERED 07/03/19 15:07:57          Page 6 of 6
